         Case: 1:19-cr-00044-MRB Doc #: 19 Filed: 05/03/19 Page: 1 of 2 PAGEID #: 37



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

UNITED STATES OF AMERICA                   :
                                           :      CASE NO. 1:19-cr-044
                                           :
               vs.                         :
                                           :      Hon. Michael R. Barrett
                                           :
BRIAN MICHAEL RINI                         :


                                  PROTECTIVE ORDER


         Pursuant to Federal Rule of Criminal Procedure 16(d)(1), and for good cause shown, the

Court hereby grants the motion of the United States for entry of a Protective Order prescribing

the manner in which the defendant Brian Michael Rini and his counsel must handle certain

materials that have been produced by the United States.

                           2nd
         IT IS on this ___________ day of May, 2019,

         ORDERED,

         1.    The government is authorized to disclose the discovery in its possession, which

the government believes is necessary to comply with the discovery obligations imposed by this

Court.

         2.    The materials produced by the government may be used by the defendant,

defendant’s counsel and any employees, agents, or investigators of defendant’s counsel solely

in the defense of this case.

         3.    Defendant’s counsel or defendant will not disclose any of the sensitive or private

information contained in the discovery material directly, or indirectly, to any person except those
      Case: 1:19-cr-00044-MRB Doc #: 19 Filed: 05/03/19 Page: 2 of 2 PAGEID #: 38



assisting the defense, persons interviewed as potential witness, potential expert, or other

authorized persons during the course of the investigation and defense of this case.

       5.     The discovery material produced by the government will not be copied or

reproduced unless they are copied or reproduced for authorized persons to assist in the defense,

and in that event, the copies should be treated in the same manner as the original material.

       6.     When providing the discovery materials to an authorized person, defendant’s

counsel must inform that person that the materials are provided subject to the terms of this

Protective Order and that the authorized person must comply with the terms of this Protective

Order. Defendant’s counsel shall maintain a log of any copies, reproductions, or mirror images

made of the discovery materials and to whom they were distributed.

       7.     Defendant’s counsel will inform the defendant of the provisions of this Protective

Order, and direct him not to disclose or use any information contained in the government’s

discovery, in violation of this Protective Order. However, nothing contained in this Protective

Order will preclude any party from applying to the Court for further relief or for modification of

any provision hereof.




  5/2/2019                                      s/Michael R. Barrett
       DATE                               HONORABLE MICHAEL R. BARRETT
                                          United States District Court Judge




                                                2
